DETAILED ACTION
Applicant’s election without traverse of Group I (claims 1-6, 13) directed to a laser based light source in the reply filed on 3/26/21 is acknowledged.
Applicant’s election without traverse of the Species A1 (Figs 1 and 5) directed to a particular configuration of a laser based light source and of the Species B1 directed to a particular method of determining safe-to-operate parameter in the reply filed on 9/13/21 is acknowledged.
Applicant indicated that claims 1, 3, 6-9, 13 and 14 read on the elected invention. The examiner disagrees and points out that claims 3, 6-9, 13 and 14 do not read on the elected invention for the following reasons:
Regarding claims 3 and 6, claim 3 discloses a limitation “an optical fiber configured to guide the laser light to the light-conversion device”, however this limitation is not disclosed in the elected Fig 1, it is only disclosed in Fig 2, which was not elected. Claim 6 depends on claim 3.
Regarding claims 7-9 and 12 (incorrectly identified as claim 13 in the response), these claims are directed to Group II (the method of operating the laser based light source), while the applicant elected Group I (the laser device).
Regarding claim 13 (incorrectly identified as claim 14 in the response), the claim discloses a limitation “the safe-to-operated parameter of the laser device is based on signal strength of the converted-light signal at different points in time, relative to a strength of the laser output”, however this limitation is not disclosed in the elected species B1 and the elected claim 1 already discloses the limitation of species B1 “determine safe-to-operate parameter based on a ratio of the laser output signal and the phosphor converted-light signal”. 
Claims 2-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Admitted Prior Art
APA 1: Applicant indicated on the record on page 9 of the response filed on 9/04/17 in the parent application 14/848,306 that the controller used in the invention 
APA 2: Applicant’s specification (paragraphs 0005 and 0006 of the background section) discloses devices for converting the light generated by a laser into a light of a different wavelength using a phosphor.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 discloses a limitation "control operation of the laser-based light source based on a comparison between the safe-to-operate parameter and at least one predefined eye-safety threshold or legislation”. However paragraph 0046 of the specification directed to the elected embodiment discloses “as long as the ratio of the phosphor output and the laser output lies within a lower and an upper threshold, the laser device can be considered to be safe to operate”. There is no disclosure of comparing the output with eye-safety threshold or legislation. There is no disclosure of the definition of the eye-safety threshold or legislation or what specific parameters constitute the eye-safety threshold or legislation. Therefore there is no support for the claimed limitation in the specification.
Furthermore, this application claims priority to the earlier filed application 13/001,858, in order to receive the priority date of 6/30/2009, the claims in the present application cannot include any new limitations that are not supported by the original disclosure.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses a limitation "control operation of the laser-based light source based on a comparison between the safe-to-operate parameter and at least one predefined eye-safety threshold or legislation”. However there is no disclosure of the definition of the eye-safety threshold or legislation or what specific parameters constitute the eye-safety threshold or legislation. Moreover, the legislation controlling the eye-safety parameters may change overtime, thereby changing the scope of the claim.
For the purpose of examination the limitation as presented has been searched and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kosa et al. (4,994,059) found in IDS, hereinafter ‘059, and further in view of APA.
Fig 1 of ‘059 discloses laser-based light source, comprising:
1. 	"a laser device [14] configured to generate laser light of a predetermined laser wavelength and emit the laser light as a laser beam [16]; 
a light-conversion device [37] configured to convert at least part of the laser light into converted light; 
a laser-output sensor [45] configured to determine a laser-output signal [48] being correlated with an output of the laser light [16] emitted by the laser device [14]; 
a converted-light sensor [41] configured to determine a converted-light signal [54] being correlated with an output of the converted light emitted by the light-conversion device [37]; and 
a controller [control (not numbered), 26, 15, 46, 52, 53] configured to receive the laser-output signal [48] and the converted-light signal [54], and
determine a safe-to-operate parameter [normalized output of the threshold detector] of the laser device based on a ratio of the laser-output signal [48] and the converted-light signal [54], and
control operation of the laser-based light source [power control, shut down] based on a comparison between the safe-to-operate parameter and at least one predefined eye-safety threshold or legislation [adverse effects if the ratio is outside of predetermined range]”. (see col. 2 ln. 26-45, col. 3 ln. 13-30, col. 5 ln. 65 – col. 6 ln. 9)
	‘059 discloses the wavelength conversion device 37 to be a fluorescent element such as chromium doped sapphire or any other element suitable for wavelength conversion (col. 2 ln. 59-65), but does not disclose the wavelength conversion device to be phosphor based:
1.	“a phosphor light conversion device” 
	However, a phosphor based light conversion device is well known in the art as evidenced by paragraphs 0005 and 0006 of the background section of applicant’s specification (APA 2), which discloses converting the first wavelength of light generated by a laser into a second wavelength using a phosphor.
It would have been obvious to one or ordinary skill in the art at the time the of the invention to use the phosphor light conversion device, since it has been held to be within the general skill of a worker in the art to select a known material/element on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20170104972
20170240094
20160033112
20190237645
20200284883
20170322155
20190178460
20170122516
20170322154
20180209602
20190024863
20160010812
840001

Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 11-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/    
Primary Examiner, Art Unit 2828